947 F.2d 950
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.James Earl HINES, Petitioner-Appellant,v.SUPERIOR COURT OF CONTRA COSTA COUNTY, Respondent-Appellee.
No. 91-15233.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 31, 1991.*Decided Nov. 4, 1991.

Before FLETCHER, O'SCANNLAIN, and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
James Earl Hines, a California state prisoner, appeals pro se the district court's denial of his petition to remove a state court criminal prosecution against him to federal court pursuant to 28 U.S.C. § 1443(1).   We dismiss this appeal as moot.


3
Hines's petition for removal was filed in the district court on December 20, 1990.   In orders filed on December 27, 1990, and January 8, 1991, the district court denied the petition.   Hines subsequently was convicted in state court and currently is incarcerated in Soledad State Prison.   Because the state prosecution is complete, this court cannot grant the relief sought by Hines in his petition for removal.   Accordingly, this appeal is moot.   See Murphy v. Hunt, 455 U.S. 478, 481 (1982) (action is moot if issues are no longer live).1


4
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4.   Accordingly, Hines's request for oral argument is denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 If he has exhausted his state remedies, Hines can raise his constitutional challenges to his conviction in a habeas corpus petition under 28 U.S.C. § 2254